Title: From James Madison to United States Congress, 6 February 1817
From: Madison, James
To: United States Congress



To the Senate and House of Representatives of the United States.
February 6th. 1817

On comparing the fourth section of the Act of Congress passed March 31st. 1814 providing for the indemnification of certain claimants of public lands in the Missippi Territory, with the articles of agreement and cession between the United States and State of Georgia, bearing date April 30th. 1802, it appears that the engagements entered into with the claimants interfere with the rights and interests secured to that State; I recommend to Congress, that provision be made by law for payments to the state of Georgia equal to the amount of Mississippi Stock which Shall be paid into the Treasury; until the Stipulated Sum of 1,250,000$ shall be compleated.

James Madison

